WINTERSHEIMER, Justice,
concurring.
I concur with the result achieved by the majority opinion which is that court-designated workers employed and supervised by the Administrative Office of the Court of the Court of Justice, are not required to process juveniles for violations of a city curfew ordinance. However, it is unfortunate that the agencies of state and local government cannot arrive at a method of working together for the benefit of the public which they both serve.
In my view, the majority opinion still allows police officers who observe juveniles in violation of the Covington curfew ordinance to pick them up, cite them with a violation of the city curfew ordinance and take them home.
Perhaps a more effective method of solving the problem of juveniles who violate local curfew provisions is to charge the parents with endangering the welfare of a minor, KRS 530.060. It is my understanding that this procedure is used in many jurisdictions and obtains satisfactory results because the parents must face their lack of supervision and responsibility for their own children. In addition, an official record is made that could initiate the delivery of social services to the child and the family.